Citation Nr: 1512152	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as headaches, memory problems, hearing problems, sensitivity to light, and sleep disturbances.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran had active service from July 1967 to April 1969.  The Veteran had service in the Republic of Vietnam and was awarded a Purple Heart Medal for injuries he sustained in combat.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the claims.

Initially, the Board notes that there appears to be outstanding evidence pertinent to the claims. 

The Veteran's service treatment records indicate that he sustained multiple shrapnel wounds to his left eye, face, and upper and lower extremities from an enemy booby trap.  The Veteran was evacuated to Japan and ultimately admitted at the United States Army Hospital in Fort Ord, California, from September 4, 1968 to January 28, 1969.  The only inpatient treatment records contained in the Veteran's STRs are the September 1968 admission summary and the January 1969 discharge summary.  Accordingly, the Board finds that there likely are outstanding inpatient treatment records that have not been associated with the claims file.  As those records are pertinent to the present claims, a remand to obtain any outstanding inpatient treatment records is necessary.  

A July 2009 TBI examination report noted that the Veteran received Social Security Administration (SSA) disability.  To date, those records have not been obtained.  Accordingly, on remand all SSA records should be obtained and associated with the claims file.  

With regard to the Veteran's tinnitus claim, the Board finds that the VA examination reports of record are inadequate.  The Veteran was provided a VA audiological examination in July 2009.  The examiner noted the Veteran's report of tinnitus and opined that tinnitus was a symptom, not a disease.  The examiner reasoned that while it is commonly associated with noise exposure, tinnitus can be caused or affected by caffeine, nicotine, alcohol, stress, fatigue, over 200 medications, and numerous pathologies.  Therefore, due to inconsistent occurrence of tinnitus, it is less likely than not due to military noise exposure.  The examiner then noted that noise exposure does not result in delayed onset hearing loss.  

The Board finds the examiner's rationale to be inadequate.  Initially, while the examiner noted that tinnitus was a symptom not a disease, the examiner never acknowledged or addressed the fact that the Veteran was service-connected for bilateral hearing loss.  Additionally, while the examiner relied on the Veteran's inconsistent reports of tinnitus, the examiner did not record the Veteran's statement regarding the onset and nature of his tinnitus or detail the inconsistencies upon which the examiner relied.  In light of the above deficiencies, the Board finds the July 2009 audiological opinion inadequate.  The Board acknowledges that the Veteran was provided a VA audiological examination in October 2011, however, the examiner did not provide an etiological opinion.  

With regard to the Veteran's TBI claim, the Veteran was provided TBI examinations in July 2009.  The July 20, 2009 examiner diagnosed the Veteran with a "traumatic head injury," but opined that the Veteran's headaches were less likely than not related to the in-service booby trap event.  The examiner did not address the Veteran's other claimed residual symptoms.  A July 24, 2009 VA examiner diagnosed the Veteran with a "cognitive disorder not otherwise specified (traumatic brain injury)."  However, subsequent to the July 24, 2009 TBI examination, the Veteran was granted service-connection for posttraumatic stress disorder (PTSD).  In conjunction with an increased rating claim for PTSD, the Veteran was afforded a VA examination in October 2011.  The examiner indicated that the Veteran was not diagnosed with a TBI and attributed his cognitive impairment to his PTSD.  In light of the additional evidence requested on remand and the conflicting diagnoses and opinions of record, the Board finds that on remand the Veteran should be provided a VA examination to assess the nature and etiology of any TBI residuals.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from May 2012 to present.   

2.  Attempt to obtain any outstanding service treatment records, including any clinical records of inpatient treatment from August 13, 1968 to April 16, 1969, to include any inpatient treatment prior to the Veteran's evacuation from Vietnam, during his time in Japan, and at United States Army Hospital in Fort Ord, California. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  Pursuant to 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014), the Veteran must be notified of the attempts made and why further attempts would be futile, a description of any further actions VA will take regarding the claim, and notice that he is ultimately responsible for providing the evidence 

3.  Obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim and associate them with the claims file.

4.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his tinnitus.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner is asked to address the following:

a.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) that Veteran's tinnitus began in service, was caused by service, or is otherwise related to service, to include the August 1968 booby trap explosion.

In rendering the requested opinion, the examiner should reconcile his or her opinion with the November 1969 examination report, June 2008 audiological report, and July 2009 audiological report and opinion. 

b.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's tinnitus was caused or aggravated by the Veteran's service-connected bilateral hearing loss. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.

5.  Thereafter, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of any TBI residuals.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that his claimed TBI residuals, claimed as headaches, memory problems, hearing problems, and sensitivity to light, began in service, were caused by service, or are otherwise related to service, to include his in-service head injury.  The physician should comment upon the conflicting opinions of the July 2009 VA examiners and the October 2011 VA examiner. 

In rendering the requested opinion, the examiner should also address the Veteran's December 2009 contention in his notice of disagreement, that his headaches were related to the more than 20 X-rays he had to monitor the retained fragments in his head.  

5.  Readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




